Citation Nr: 0909161	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses from February 11, 2005, to February 13, 2005.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).

The veteran's January 2007 substantive appeal reflects that 
the veteran desired a hearing before the Board in order to 
present testimony on the issue on appeal.  However, the 
veteran failed to appear for his scheduled hearing in August 
2007, and no request to reschedule that hearing has been 
received.  38 C.F.R. § 20.704(d).  Accordingly, adjudication 
of the veteran's appeal may proceed.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, D.C.  


REMAND

The October 2008 Remand in this case found that certain 
information required for the adjudication of the veteran's 
claim for payment or reimbursement of private medical 
expenses was absent from the combined health record.  The 
Remand directed the RO to determine, and associate a 
memorandum as to the findings regarding, whether there is any 
VA outpatient facility record of the veteran's or the 
emergency services company's request to bring the veteran to 
a VA facility, and the VA's denial of that request; at what 
point, if any, of the veteran's course of treatment shifted 
from being an emergency to a non-emergency situation during 
his inpatient stay at Integris Southwest Medical Center; 
whether the veteran was enrolled in the VA health care system 
at the time of the services in question, and if 


so, whether he had received medical services under the 
authority of 38 U.S.C.A. Chapter 17 within the 24 months 
prior to said services; and whether the veteran had private 
or other medical insurance at the time said services were 
rendered.  See 38 U.S.C.A. § 17.1002 (c), (d), (e), (g) (West 
2002).

Review of the emergency services company's records reveals 
that the veteran was transported to Integris Southwest 
Medical Center only after an attempt was made to bring the 
veteran to the nearest VA Medical Center (MC), and the VAMC 
diverted the emergency vehicle carrying the veteran because 
they were "full and there were no beds available."  
Additionally, newly-acquired private medical records appear 
to show that the veteran did not have private or other 
medical insurance at the time of the February 2005 private 
treatment. 

However, the questions of whether the veteran was enrolled in 
the VA health care system at the time of the services in 
question, whether he had received medical services under the 
authority of 38 U.S.C.A. Chapter 17 within the 24 months 
prior to said services, and at what point, if any, of the 
veteran's course of treatment shifted from being an emergency 
to a non-emergency situation during his inpatient stay at 
Integris Southwest Medical Center, have yet to be determined.  
The Court of Appeals for Veterans' Claims (Court) has held 
that RO compliance with a remand is not discretionary, and 
that if the RO fails to comply with the terms thereof, 
another Remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must determine whether the 
veteran was enrolled in the VA health 
care system at the time of the services 
in question, and whether he had received 
medical services under the authority of 
38 U.S.C.A. 


Chapter 17 within the 24 months prior to 
said services.  A memorandum as to this 
question and the findings made during 
the investigation thereof must be 
associated with the combined health 
record. 

2.  The combined medical health record 
available to the Board during its review 
of the veteran's appeal must be 
forwarded to a VA physician, and he or 
she must be asked to state at what 
point, if any, the veteran's course of 
treatment during his inpatient treatment 
from February 11, 2005, to February 13, 
2005, at Integris Southwest Medical 
Center, shifted from being an emergency 
to a non-emergency situation.  A 
complete rationale for any opinion 
offered must be provided.  The report 
prepared must be typed, and a copy 
associated with the combined health 
record.

3.  After the development requested has 
been completed, the RO must review the 
combined health record to ensure that 
the directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.  Compliance by the 
RO is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  When the above development has been 
completed, the issue must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran.  After the 


veteran has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


